Citation Nr: 0321363	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  95-28 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for irritable colon 
syndrome.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson  III, Counsel


INTRODUCTION

The veteran had active service for 23 days, from October 12 
to November 4, 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
the April 1995 rating decision the RO denied service 
connection for irritable colon syndrome.  The veteran 
disagreed with the decision and a timely substantive appeal 
was filed.  

In a July 1997 decision the Board denied the veteran's claim 
of service connection for irritable colon syndrome.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In a March 1999 Memorandum Decision, the Court 
vacated the July 1997 Board decision and remanded the case to 
the Board for further proceedings consistent with the 
decision to include affording the veteran a medical 
examination.  In August 1999 the Board remanded the case 
consistent with decision of the Court.  The RO was requested 
to afford the veteran a VA medical examination and obtain the 
veteran's Social Security Administration records.   In an 
April 1999 Board remand it was requested that the RO schedule 
the veteran for a Travel Board hearing.  A Travel Board 
hearing was held in June 2001, conducted by the undersigned 
Board Member.      

In a May 2002 decsion, the Board denied the claim of service 
connection for irritable colon syndrome.  The veteran 
appealed the Board's decision to the Court.  In a January 
2003 Order, the Court vacated the May 2002 Board decision and 
remanded the case to the Board consistent with a January 2003 
Joint Motion for Remand and to Stay Proceedings.  The Joint 
Motion for Remand and to Stay Proceedings directed the Board 
ensure that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) had been satisfied, and make 
additional requests for the veteran's Social Security 
Administration records.  

The case is now before the Board for adjudication consistent 
with the January 2003 Order of the Court and the janaury 2003 
Joint Motion for Remand and to Stay Proceedings.
     

REMAND

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326(a)).  

One of the reasons for the January 2003 Court vacate of the 
Board's May 2002 decision was that the veteran has not been 
furnished proper VCAA notice.  In the recent past, the Board 
had been attempting to cure any such defect by sending a VCAA 
letter to the veteran under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii).  However, this regulatory provision was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  In view of this development, the 
case must be returned to the RO for issuance of proper VCAA 
notice in order to comply with the January 2003 Court Order.  

An additional reason for the January 2003 Court vacate of the 
May 2002 Board decision was that the record did not show that 
all attempts to obtain the veteran's Social Security 
Administration (SSA) records had been exhausted.  In this 
regard, a review of the record shows that following an August 
1999 letter to SSA, SSA contacted the RO indicating that 
records showed the veteran had been awarded SSI benefits but 
a disability social security folder was not shown in the SSA 
system.  An advanced search was to be performed.  The claims 
folder is absent for any follow-up from SSA concerning the 
veteran's SSA records or the advanced search that was to be 
performed.  

In consideration of the foregoing, this case is REMANDED to 
the RO for the following actions:

1.	The RO should review the record and 
send an appropriate letter to the 
veteran and his representative to 
ensure compliance with all notice and 
assistance requirements set forth in 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as 
what evidence he is to provide and 
what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.	The RO should take appropriate action 
to request and obtain the veteran's 
records from the SSA, including a 
request for any necessary advanced 
search as indicated by SSA in August 
1999.  If the veteran's records are 
not found, the RO should request that 
SSA provide an explanation as to why 
the veteran's records could not be 
located and any other means for 
locating the records if possible.  

3.	When the above actions have been 
completed, the claims file should be 
reviewed by the RO.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond.  The claims 
file should then be returned to the 
Board for further appellate 
consideration. 

The purpose of this remand is to comply with the January 2003 
Court Order.  The veteran and his representative have the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


